Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-12, 14-16, and 26-35 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Application Publication 2016/0133226), herein after referred to as Park, in view of Zhang (US Patent Application Publication 2018/0090054).
Regarding independent claim 1, Park discloses a wireless content delivery system (abstract), comprising: 
emitter communicatively coupled to a source of content (Figure 8 reference wireless image transmission device 200 described in paragraph [0149] to connect to the plurality of display 100 through an infrared (IR) signal).), each wireless emitter [ ] being configured for wirelessly transmitting content for display by a tile (Paragraph [0052] describes the wireless image transmission device 200 to wireless communicate with the displays 100 and transmit images from an external server, images stored therein, or images stored externally. Paragraph [0053] describes the displays 100 to display a divided portions of the one image (transmitted image).) of an LED display (Paragraph [0006] describes representative displays include organic light emitting diode or OLED displays.) that is physically separated from the [ ] wireless emitter (Figure 8 reference wireless image transmission device 200 (comprising wireless emitter) depicted to be physically separated from the tiled displays 100.) and that includes a plurality of wireless signal detectors for receiving the content for display (Figure 8 reference plurality of wireless signal detectors/IR sensors I (one for each tile of the tiled display) as described in paragraph [0093].) by detecting beams of wireless signals that include the content from the [ ] wireless emitter (Paragraph [0052] describes the wireless image transmission device 200 to wireless communicate with the displays 100 and transmit images from an external server, images stored therein, or images stored externally.), wherein a physical position of at least one wireless emitter [ ] is configured to be manipulated to align a beam from the at least one wireless emitter with an associated wireless signal detector among the plurality of wireless signal detectors (Figure 2 and paragraph [0065] describes to transmit a signal to the plurality of display 100 (via mobile and receive a reflected signal as a response (describing alignment of a beam) to detect the display based on the received reflected signal. Paragraph [0066] describes the reflected signal as IR. Paragraph [0063] describes measuring distance between the wireless transmission device 200 and displays describing that wireless transmission device 200 to be mobile/moveable/manipulated.).
Park does not specifically disclose the wireless image transmission device 200 to comprise a plurality of wireless emitters.
Zhang discloses a wireless image transmission device for a tiled display to comprise a plurality of wireless emitters (Figure 1 reference wireless transmission device/combiner 120 connecting with tiled displays 111-114. Paragraph [0012] describes the combiner 120 to have a plurality of transmission channels connected one-to-one to the plurality of tiles of the tiled display.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park’s wireless image transmission device with the known technique of a plurality of emitters corresponding to a plurality of transmission channels such that the transmission channels and receivers of the tiles of the tiled display is in a one-to-one ratio yielding the predictable results of decreasing difficulty in determining proper corresponding connection relationship between each of the transmission channels and tile screens as disclosed by Zhang (paragraph [0013]).
Regarding claim 10, Park discloses the wireless content delivery system of claim 1, further comprising a camera positionable proximate to the plurality of wireless emitters, the camera being configured to detect an obstruction between the plurality of wireless emitters and the wireless signal detectors and output data for controlling at least one emitter of the plurality of wireless emitters (Paragraphs [0057]-[0062] describes detecting received signal strength indication RSSI (this component which detects said RSSI is interpreted to be the claimed camera) from each tiled display 100 such that, based on circumstances which vary the RSSI value, the wireless image transmission device which vary the transmission frequency. It is inherent that an obstruction between an emitter and transmitter will affect the received signal strength indication RSSI.). 
Regarding independent claim 15, Park disclose a method (abstract) comprising: 
separately and wirelessly transmitting, by a [ ] wireless transmitter (Figure 8 reference wireless image transmission device 200 described in paragraph [0149] to connect to the plurality of display 100 through an infrared (IR) signal).), beams of wireless signals toward an LED display (Paragraph [0006] describes representative displays include organic light emitting diode or OLED displays.) with tiles having wireless signal detectors (Figure 8 reference plurality of wireless signal detectors/IR sensors I (one for each tile of the tiled display) as described in paragraph [0122].), the beams of wireless signals including data for display on the LED display (Paragraph [0052] describes the wireless image transmission device 200 to wireless communicate with the displays 100 and transmit images from an external server, images stored therein, or images stored externally. Paragraph [0053] describes the displays 100 to display a divided portions of the one image (transmitted image).), each wireless transmitter [ ] directing the beams of wireless signals toward a designated wireless signal detector on the LED display (paragraph [0122] describes the wireless image transmission device to transmit to each of the IR sensor I of each of the displays 100) and having a position that is manipulated to align each respective beam with the designated wireless signal detector for wireless transmitter of the plurality of wireless transmitters (Figure 2 and paragraph [0065] describes to transmit a signal to the plurality of display 100 (via mobile and receive a reflected signal as a response (describing alignment of a beam) to detect the display based on the received reflected signal. Paragraph [0066] describes the reflected signal as IR. Paragraph [0063] describes measuring distance between the wireless transmission device 200 and displays describing that wireless transmission device 200 to be mobile/moveable/manipulated.).; and 
detecting the beams of wireless signals and converting the beams of wireless signals to electronic signals for controlling light output by the LED display (Figure 15 reference S309 which transmits an image to the tiled displays via the wireless image transmission device 200 as described in paragraph [0154].). 
Park does not specifically disclose the wireless image transmission device 200 to comprise a plurality of wireless emitters.
Zhang discloses a wireless image transmission device for a tiled display to comprise a plurality of wireless emitters (Figure 1 reference wireless transmission device/combiner 120 connecting with tiled displays 111-114. Paragraph [0012] describes the combiner 120 to have a plurality of transmission channels connected one-to-one to the plurality of tiles of the tiled display.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park’s wireless image transmission device with the known technique of a plurality of emitters corresponding to a plurality of transmission channels such that the transmission channels and receivers of the tiles of the tiled display is in a one-to-one ratio yielding the predictable results of decreasing difficulty in determining proper corresponding connection relationship between each of the transmission channels and tile screens as disclosed by Zhang (paragraph [0013]).

4.		Claim(s) 2-3 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Zhang, in view of McNelley et al. (US Patent Application Publication 2017/0223312), herein after referred to as McNelley.
Regarding claim 2, Park discloses the wireless content delivery system of claim 1.
Neither Park nor Zhang disclose wherein the plurality of wireless emitters is positionable in a theater at a position at which a patron-seating area is located between the position and a location of the LED display. 
McNelley discloses a projector is positionable in a theater at a position at which a patron-seating area is located between the position and a location of the [ ] display (Figure 1 reference patron-seating area/sitting zone 14 between projector 8 and display wall 3 as described in paragraph [0167].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang’s wireless image transmission device comprising a plurality of emitters with the known technique of being positionable such that a patron-sitting area is between the wireless image transmission device and the LED display yielding the predictable results of that the image transmission device would take up little floor space in the large theater room as disclosed by McNelley (paragraph [0167]).
Regarding claim 3, Park discloses the wireless content delivery system of claim 1.

McNelley discloses a projector is positionable in a theater at a position at which the [ ] display is located between the position and a location of a patron-seating area (Figure 3 reference rear display screen 30 between patron-seating area/sitting zone 14 and projector 28 as described in paragraph [0169].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang’s wireless image transmission device comprising a plurality of emitters with the known technique of being positionable such that the LED display is between a patron-sitting area and the wireless image transmission device yielding the predictable results of hiding the wireless image transmission device from view as disclosed by McNelley (paragraph [0008]).
Regarding independent claim 26, Park disclsoes a system comprising:
a display system comprising:
a first active tile for displaying a first image (figure 4 reference 100-1), the first active tile including or being associated with a first wireless signal detector that is configured to detect a first wireless signal (Figure 8 reference plurality of wireless signal detectors/IR sensors I (one for each tile of the tiled display) as described in paragraph [0093].) that includes content for display by the first active tile and that is transmitted by a first wireless emitter physically disconnected (Figure 8 reference wireless image transmission device 200 (comprising wireless emitter) depicted to be physically separated from the tiled displays 100.) from the display system (Paragraph [0052] describes the wireless image transmission device 200 to wireless communicate with the displays 100 and transmit images from an external server, images stored therein, or images stored externally. Paragraph [0053] describes the displays 100 to display a divided portions of the one image (transmitted image).); and
a second active tile for displaying a second image (figure 4 reference 100-2), the second active tile including or being associated with a second wireless signal detector that is configured to detect a second wireless signal (Figure 8 reference plurality of wireless signal detectors/IR sensors I (one for each tile of the tiled display) as described in paragraph [0093].) that includes content for display by the second active tile and that is transmitted by a first wireless emitter physically disconnected (Figure 8 reference wireless image transmission device 200 (comprising wireless emitter) depicted to be physically separated from the tiled displays 100.) from the display system (Paragraph [0052] describes the wireless image transmission device 200 to wireless communicate with the displays 100 and transmit images from an external server, images stored therein, or images stored externally. Paragraph [0053] describes the displays 100 to display a divided portions of the one image (transmitted image).); and
[ ].
Park does not specifically disclose the wireless image transmission device 200 to comprise a plurality of wireless emitters. Further, Park does not specifically disclose a projector that includes the first wireless emitter and the second wireless emitter, the projector being positioned in the system such that the first wireless signal and the second wireless signal are inaccessible to patrons in a patron-seating area of the theatre.
Figure 1 reference wireless transmission device/combiner 120 connecting with tiled displays 111-114. Paragraph [0012] describes the combiner 120 to have a plurality of transmission channels connected one-to-one to the plurality of tiles of the tiled display.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park’s wireless image transmission device with the known technique of a plurality of emitters corresponding to a plurality of transmission channels such that the transmission channels and receivers of the tiles of the tiled display is in a one-to-one ratio yielding the predictable results of decreasing difficulty in determining proper corresponding connection relationship between each of the transmission channels and tile screens as disclosed by Zhang (paragraph [0013]).
McNelley discloses a projector that includes the first wireless emitter and the second wireless emitter, the projector being positioned in the system such that the first wireless signal and the second wireless signal are inaccessible to patrons in a patron-seating area of the theatre (Figure 3 reference rear display screen 30 between patron-seating area/sitting zone 14 and projector 28 as described in paragraph [0169].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang’s wireless image transmission device comprising a plurality of emitters with the known technique of being positionable such that the display is between a patron-sitting area and the wireless image transmission device yielding the predictable results of hiding paragraph [0008]).
Regarding claim 27, Park disclose the wireless content delivery system of claim 1, 
Park does not specifically disclose wherein the position of at least one wireless emitter among the plurality of wireless emitters is configured to be manipulated by a projector system performing at least one projector function on the at least one wireless emitter, the at least one projector function being selected from the group consisting of a zoom function, a focus function, a vertical shift function, a horizontal shift function, a pan function, and a tilt function.
McNelley discloses disclose wherein the position of at least one wireless emitter among the plurality of wireless emitters is configured to be manipulated by a projector system (Figure 3 reference rear display screen 30 between patron-seating area/sitting zone 14 and projector 28 as described in paragraph [0169].) performing at least one projector function on the at least one wireless emitter, the at least one projector function being selected from the group consisting of a zoom function, a focus function, a vertical shift function, a horizontal shift function, a pan function, and a tilt function (paragraph [0210] and [0213] describes the wireless control device may comprise a motorized pan, tilt, and zoom function for a rear display projection system).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang’s wireless image transmission device comprising a plurality of emitters with the known technique of being utilized in a theatre as a projector system including performing the paragraph [0008]).

5.		Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Zhang in view of Jenks et al. (US Patent Application Publication 2010/0123732), herein after referred to as Jenks.
Regarding claim 4, Park and Zhang discloses the wireless content delivery system of claim 1, further comprising: 
a non-transitory computer-readable memory [ ] in which to store content for tiles of the LED display, the memory being configured for storing content to be provided to a wireless emitter of the plurality of wireless emitters (Park: paragraph [0052] describes to store the images therein the wireless image transmission device. Paragraph [0053] describes the image to be dividedly displayed by the tiled display. Zhang: Paragraphs [0012]-[0013] describes the wireless transmission device/combiner to transmit the divided portions of the image to their respective tile display locations.); and 
a content server configured to provide the content to the non-transitory computer-readable memory (Park: paragraph [0052] describes the images stored therein the wireless image transmission device 200 are provided by a communication network from an external server.). 
Neither Park nor Zhang specifically disclose the images to be stored in a memory comprising a plurality of partitions.

It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang’s memory with the known technique of comprising partitions of smaller tiles of data corresponding to the tiled display yielding the predictable results of reducing the amount of image data to be fetched and processed, thereby enhancing system performance as disclosed by Jenks (paragraph [0056]).
Regarding claim 5, Zhang discloses the wireless content delivery system of claim 4, wherein the non-transitory computer-readable memory comprises a memory buffer configured to store the content from the content server and to provide the content to the plurality of partitions, the wireless content delivery system further comprising: a plurality of wireless transmitter drivers configured to modulate the content onto a wireless carrier for transmission by the plurality of wireless transmitters (Figure 1 reference wireless transmission device/combiner 120 connecting with tiled displays 111-114. Paragraph [0012] describes the combiner 120 to have a plurality of transmission channels connected one-to-one to the plurality of tiles of the tiled display.).
Regarding claim 6, Park discloses the wireless content delivery system of claim 5, wherein the plurality of wireless emitters is a plurality of infrared signal emitters configured to transmit infrared beams that include the content for display by the LED display (Figure 8 reference wireless image transmission device 200 described in paragraphs [0115] and [0122] to connect to the plurality of display 100 through an infrared (IR) signal).), wherein the plurality of wireless signal detectors is a plurality of photodetectors configured for detecting the infrared beams (Figure 8 reference plurality of wireless signal detectors/IR sensors I (one for each tile of the tiled display) as described in paragraph [0093].). 

6.		Claim(s) 7, 11, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Zhang-Jenks in view of Cook et al. (US Patent Application Publication 2017/0141851), herein after referred to as Cook.
Regarding claim 7, Park discloses the wireless content delivery system of claim 6,
None of Park, Zhang, nor Jenks disclose the system further comprising a projection lens positionable between the plurality of infrared signal emitters and the photodetectors, the projection lens being configured to focus each infrared beam from each infrared signal emitter of the plurality of infrared signal emitters toward a particular photodetector of the plurality of photodetectors.
Cook discloses a system further comprising a projection lens positionable between the plurality of infrared signal emitters and the photodetectors, the projection lens being configured to focus each infrared beam from each infrared signal emitter of the plurality of infrared signal emitters toward a particular photodetector of the plurality of photodetectors (paragraph [0003]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang-Jenks’ infrared signal emitters with the known technique of a lens to focus the infrared beam toward a particular photodetector of the plurality of photodetectors yielding the predictable paragraph [0003]).
Regarding claim 11, Park discloses the wireless content delivery system of claim 1, 
Neither Park nor Zhang discloses wherein each emitter of the plurality of wireless emitters is configured for wirelessly transmitting content for display by the tile of the LED display by being configured to transmit a narrow-angle beam directed toward a corresponding wireless signal detector associated with the tile, the narrow-angle beam being configured to carry the content for display by the tile. 
Cook discloses a tiled display wherein each emitter of the plurality of wireless emitters is configured for wirelessly transmitting content for display by the tile of the LED display by being configured to transmit a narrow-angle beam directed toward a corresponding wireless signal detector associated with the tile, the narrow-angle beam being configured to carry the content for display by the tile (abstract reference IR transmitters with narrow and wide angles).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang’s IR transmitter with the known technique of comprising narrow and wide angle emitters yielding the predictable result of increasing accuracy in varied environments such that long and narrow rooms for narrow angle emitters and rectangular or square environments for wide angle emitters as disclosed by Cook (paragraph [0003]).
claim 30, Park and Cook discloses the wireless content delivery system of claim 7, wherein the plurality of wireless emitters is positionable at an image plane (Cook: paragraph [0003] such that the emitters and detectors regards the emitters and detectors of Park-Zhang as described in regards to claims 1, 6, and 7).

7.		Claim(s) 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Zhang in view of Cook.
Regarding claim 29, Park discloses the wireless content delivery system of claim 1, 
Neither Park nor Zhang discloses wherein the plurality of wireless emitters is configured to be pre-aligned on printed circuit board such that a dimensional relationship between each wireless emitter of the plurality of wireless emitters is fixed within a predetermined tolerance of the printed circuit board ().
Cook discloses a tiled display wherein each emitter of the plurality of wireless emitters is configured for wirelessly transmitting content for display by the tile of the LED display by being configured to transmit a narrow-angle beam directed toward a corresponding wireless signal detector associated with the tile, the narrow-angle beam being configured to carry the content for display by the tile (abstract reference IR transmitters with narrow and wide angles), wherein the plurality of wireless emitters is configured to be pre-aligned on printed circuit board such that a dimensional relationship between each wireless emitter of the plurality of wireless emitters is fixed within a predetermined tolerance of the printed circuit figure 4 reference emitters 152 and 154 mounted on circuit board 150 in a fixed predetermined tolerance). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park-Zhang’s IR transmitter with the known technique of comprising narrow and wide angle emitters yielding the predictable result of increasing accuracy in varied environments such that long and narrow rooms for narrow angle emitters and rectangular or square environments for wide angle emitters as disclosed by Cook (paragraph [0003]).
Regarding independent claim 35, Cook discloses a wireless content delivery system (abstract), comprising: 
a first projector having a first infrared transmission system (figure 1 reference wireless image transmission device 200 described in paragraph [0064]-[0066] to transmit a IR signal to the plurality of displays 100);
[ ]; and
a display having a plurality of infrared detectors configured to be illuminated by the first projector [ ] (Figure 8 reference plurality of wireless signal detectors/IR sensors I (one for each tile of the tiled display) as described in paragraph [0093].),
[ ].
Park does not specifically disclose a second projector having a second infrared transmission system utilized with the first infrared to operate in synchronization with each other and to provide redundancy to each other.
Cook discloses a wireless content delivery system (abstract and figure 4), comprising: 
figure 4 reference narrow angle LED emitters 152 described in paragraph [0043] to transmit IR light);
a second projector having a second infrared transmission system (Figure 4 reference wide angle LED emitters 154 described in paragraph [0044]. Paragraph [0050] describes both narrow and wide angle LEDs emit IR light.); and
[ ],
wherein the first infrared transmission system and the second infrared transmission system are configured to operate in synchronization with each other and to provide redundancy to each other (figure 5 and paragraph [0052] describes the transmitter to transmit in a double channel transmit mode wherein both narrow and wide angle IR LEDs are active simultaneously (synchronized) and provide an increased length and width of the IR beam as compared to a single channel transmit mode).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Park’s single emitter with the known technique of a double channel (first and second transmission system) operating in synchronization with each providing redundancy to each other yielding the predictable results of significantly wider coverage of the transmitter compared with a single channel emitter as disclosed by Cook (paragraphs [0052]-[0053]).

Allowable Subject Matter
8.		Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the previously cited prior art discloses wherein the plurality of wireless transmitters is a plurality of lasers formed in an array and configured to transmit laser beams that include the content for display by the LED display. 
Cited but not relied upon prior art Hajjar (US Patent Application Publication 2014/0307230) discloses a general laser-phosphor display LPD which utilizes an array of lasers to wirelessly transmitted modulated data to a phosphour layer of a display as depicted in figure 4A and corresponding description.
Cited but not relied upon prior art Katsis et al. (US Patent 9,336,748) discloses in figure 2 and corresponding description the difference of operating a tiled display with lasers or diodes.
Cited but not relied upon prior art Knapp (US Patent Application Publication 2011/0069094) discloses an LED display (figure 3 reference 33) which accepts modulated data from laser pointers for input control (Figure 1 reference 12 and paragraph [0147]). The laser is not utilized to transmit content for display by the LED display.
As described above the record of art discloses to utilize laser’s to control a laser excitable phosphour display OR a light emitting diode display which may receive wireless non-laser signals. The art does not disclose utilizing a plurality of laser to transmit control signals to an LED display. It is additionally noted that the subject matter of claims 4 and 5 are not required to be amended into the .
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Park and Zhang discloses the wireless content delivery system of claim 1, further comprising the LED display, each tile of the LED display comprising: at least one wireless signal detectors; at least one LED driver circuits that are each configured to control LEDs on the tile according to content from the wireless signal detected by a wireless signal detector of the at least two wireless signal detectors, each LED driver circuit of the at least one LED driver circuits being configured to control the LEDs on the tile when the other LED driver circuit of the at least one LED driver circuits is in an off or malfunctioning state (Park: paragraph [0052] describes the wireless image transmission device 200 to wireless communicate with the displays 100 and transmit images from an external server, images stored therein, or images stored externally. Paragraph [0053] describes the displays 100 to display a divided portions of the one image (transmitted image), a description of a LED driver. Zhang: Figure 1 reference wireless transmission device/combiner 120 connecting with tiled displays 111-114. Paragraph [0012] describes the combiner 120 to have a plurality of transmission channels connected one-to-one to the plurality of tiles of the tiled display.). 
Neither Park nor Zhang disclose each tile of the Led display comprising at least two wireless signal detectors; at least two LED driver circuits that are each configured to control LEDs on the tile according to content from the wireless 
Claims 12, 14, and 31-34 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding independent claim 12, Park discloses a wireless content delivery system (abstract), comprising: 
a first tile for an LED display (figure 8 reference tile displays 100-1 through 100-9 and paragraph [0006] describes representative displays include organic light emitting diode or OLED displays.), the first tile comprising a plurality of LEDs (Figure 1 reference depicts example of four tiled displays wherein each tile is depicting more than one grayscale. In view of paragraph [006] describing the displays as OLEDs and a single tile display displaying more than one grayscale it is inherent that the depiction of figure 1 is depicting tile displays with more than one OLED.) and a wireless signal detector on the first tile or communicatively coupled thereto, the wireless signal detector being configured to detect a wireless signal (Figure 8 reference plurality of wireless signal detectors/IR sensors I (one for each tile of the tiled display) as described in paragraph [0093].) transmitted by a first emitter (Figure 8 reference wireless image transmission device 200 described in paragraphs [0115] and [0122] to connect to the plurality of display 100 through an infrared (IR) signal).) that is physically separate from the LED display (Figure 8 reference wireless image transmission device 200 (comprising wireless emitter) depicted to be physically separated from the tiled displays 100.), the wireless signal carrying content for display by the first tile for the LED display (Paragraph [0052] describes the wireless image transmission device 200 to wireless communicate with the displays 100 and transmit images from an external server, images stored therein, or images stored externally. Paragraph [0053] describes the displays 100 to display a divided portions of the one image (transmitted image).), 
However, neither Liang nor any other art specifically disclosed the above wireless content delivery system further comprising wherein the wireless signal detector is configured to detect the wireless signal that has a different wavelength than another wireless signal that is transmitted by a second emitter and that is detectable by another wireless signal detector that is on or communicatively coupled to a second tile for the LED display.
Claim 16 is allowed. The following is an examiner’s statement of reasons for allowance: Regarding independent claim 16, Liang (US Patent 6,863,400) discloses a wireless content delivery system (abstract), comprising: 
a light source (figure 1 reference light sources 16a-16d); and a spatial light modulator (Figure 1 reference spatial light modulators 20a-20d) communicatively coupled to a source of content, the spatial light modulator being configured for modulating light from the light source based on the content (column 4 lines 14-17 describes the SLMs 20a-20d to be LCDs to provide a tiled image 12, inherently the image 12 regards content provided to the LCDs) for wirelessly transmitting content for display by a tile of an [ ] display that is physically separated from the spatial light modulator (figure 1 reference tiled image 12 on display 14 wirelessly transmitted via the SLMs 20a-20d) and that includes wireless signal detectors for receiving the content for display (figure 1 reference the tiled sections I-IV operating as wireless signal/light detectors for receiving the content for display via projection).

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance are the same as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
9.		Applicant's arguments filed 6/15/2021 have been fully considered and relate towards newly amended subject matter. Please refer to the above office action as the rebuttal. This action is final necessitated by amendment.

Conclusion
10.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622